UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1129


SCOTT M. DAWLING,

                    Plaintiff - Appellant,

             v.

ANDREW SAUL, Commissioner of Social Security,

                    Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:19-cv-00171-CCE-LPA)


Submitted: June 9, 2020                                           Decided: June 16, 2020


Before GREGORY, Chief Judge, AGEE, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott M. Dawling, Appellant Pro Se. Maija DiDomenico, Assistant Regional Counsel,
Office of the General Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Scott M. Dawling appeals the district court’s order accepting the recommendation

of the magistrate judge and upholding the Administrative Law Judge’s (ALJ) denial of

Dawling’s applications for disability insurance benefits and supplemental security income.

“In social security proceedings, a court of appeals applies the same standard of review as

does the district court. That is, a reviewing court must uphold the determination when an

ALJ has applied correct legal standards and the ALJ’s factual findings are supported by

substantial evidence.” Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir.

2017) (citation and internal quotation marks omitted). “Substantial evidence is that which

a reasonable mind might accept as adequate to support a conclusion. It consists of more

than a mere scintilla of evidence but may be less than a preponderance.” Pearson v. Colvin,

810 F.3d 204, 207 (4th Cir. 2015) (citation and internal quotation marks omitted). “In

reviewing for substantial evidence, we do not undertake to reweigh conflicting evidence,

make credibility determinations, or substitute our judgment for that of the ALJ. Where

conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled,

the responsibility for that decision falls on the ALJ.” Hancock v. Astrue, 667 F.3d 470,

472 (4th Cir. 2012) (brackets, citation, and internal quotation marks omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied the

correct legal standards in evaluating Dawling’s claims for benefits, and the ALJ’s factual

findings are supported by substantial evidence. Accordingly, we affirm the district court’s

judgment upholding the denial of benefits.       Dawling v. Saul, No. 1:19-cv-00171-CCE-


                                             2
LPA (M.D.N.C. Dec. 31, 2019). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            3